DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:
Group I, claim(s) 16-26, drawn to a drive subassembly for a drug delivery device
Group II, claim(s) 27-29, drawn to a drug delivery device
Group III, claim(s) 30, drawn to a proximal housing part for a drive subassembly for a drug delivery device
Group IV, claim(s) 31-35, drawn to a method for assembling a drive subassembly of a drug delivery device
The common special technical feature is a proximal housing part for a drive subassembly for a drug delivery device, the proximal housing part comprising: a body portion; and a closure portion configured to be coupled to the body portion, the closure portion comprising an end face and a guide rod extending from the end face in a distal direction, the guide rod adapted to be inserted into a drive spring. Daniel (WO 2017/029032) demonstrate such a proximal housing is well-known in the art. 
Daniel discloses a proximal housing (main body 102) part for a drug delivery device, the proximal housing part comprising: 
a body portion (dose knob 126); and 
a closure portion (back lid 156) configured to be coupled to the body portion (see Fig. 3),
the closure portion (back lid 156) comprising an end face and a guide rod (guide rod 154) extending from the end face in a distal direction (see Fig. 3), the guide rod (guide rod 154) adapted to be inserted into a drive spring (plunger rod spring 152). Thus, claims 16-35 lack unity of invention a posteriori as the technical feature common to the inventions does not contribute over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ALVARADO whose telephone number is (571)272-5452.  The examiner can normally be reached on M-F 7:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571) 270-5528.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/Nelson Alvarado/			
Junior Examiner
Art Unit 4165
09/07/2022


/IMANI N HAYMAN/               Supervisory Patent Examiner, Art Unit 4165